office_of_chief_counsel department of the treasury internal_revenue_service washington d c date conex-155481-09 uil number info release date --------------------------- -------------------------- -------------------- --------------------------------------- dear ----------------- i am responding to the letter dated date received by the commissioner of the internal revenue on date from your group --------------------------- signed by you you wrote to president obama and secretary geithner about ---------------------- -------------------- referencing the internal_revenue_service irs the letter specifically requested consideration and tax relief from the irs for ----------------------------- as was granted by the irs to ponzi scheme investors on date sec_165 of the internal_revenue_code allows a deduction for losses sustained during the taxable_year and not compensated by insurance or otherwise and is the provision applicable to victims of ponzi schemes for individuals sec_165 allows a deduction for losses_incurred in a transaction entered into for profit and sec_165 allows a deduction for certain losses not connected to a transaction entered into for profit including theft losses under sec_165 a theft_loss is sustained in the taxable_year the taxpayer discovers the loss for federal_income_tax purposes theft is a word of general and broad connotation covering any criminal appropriation of another’s property to the use of the taker including theft by swindling false pretenses and any other form of guile 232_f2d_107 5th cir sec_1_165-8 of the income_tax regulations cited in revrul_2009_9 2009_14_irb_735 date revproc_2009_20 2009_14_irb_749 date release date date the relief provided to ponzi scheme investors provides an optional safe_harbor treatment for taxpayers that experienced losses in certain investment arrangements discovered to be criminally fraudulent the character of an investor’s loss ordinary or capital related to fraudulent activity depends in part on the nature of the investment for example a loss that is sustained on the worthlessness or disposition of stock acquired on the open market for investment is a capital_loss even if conex-155481-09 the decline in value of the stock is attributable to fraudulent activities of the corporation’s officers or directors because the officers or directors did not have the specific intent to deprive the shareholder of money or property revrul_77_17 1977_1_cb_44 cited in revrul_2009_9 a loss from an investment in a so-called ponzi scheme on the other hand in which the party perpetrating the fraud receives cash or property from investors purports to earn income for the investors and reports to the investors income amounts that are wholly or partially fictitious is treated as an ordinary_loss because the perpetrator of the ponzi scheme did have the specific intent to deprive the investor of money or property revrul_2009_9 the safe_harbor provided in revproc_2009_20 describes how a taxpayer can qualify for a theft_loss from investment arrangements discovered to be criminally fraudulent generally a depositor in a financial_institution would not qualify for a theft_loss under sec_165 revrul_77_383 1977_2_cb_66 the relationship between the financial_institution and the depositor is that of a debtor and a creditor and thus the loss usually is a nonbusiness_bad_debt loss under sec_166 deductible as a short-term_capital_loss revrul_77_383 see also perrotto v commissioner tcmemo_1977_99 relationship between a bank and its typical depositor of funds is that of a debtor and a creditor economic loss therefore comes within the bad_debt provisions of sec_166 sandquist v commissioner tcmemo_1978_281 financial difficulties of bank may have arisen by reason of an embezzlement or theft but depositor’s relationship with bank was that of a creditor any loss sustained comes within sec_166 smith v commissioner tcmemo_1979_76 no evidence presented showing credit_union bankruptcy caused by a casualty or theft but even if so the relationship between a credit_union and its typical depositor of funds is that of a debtor and a creditor therefore the theft_loss safe_harbor relief provided to ponzi scheme victims in revproc_2009_20 would be inapplicable there may be however other relief available which could permit a loss to be treated as an ordinary_loss under sec_165 sec_165 provides for treatment of certain losses in insolvent financial institutions if the provisions of the subsection are met in adding sec_165 to the code in congress noted that under then-current law a loss experienced with respect to a deposit is treated as any other bad_debt_loss and is therefore a capital_loss under sec_166 conf_rep no 99th cong 2d sess reprinted in 1986_3_cb_337 congress added sec_165 which permits qualified individuals to elect to deduct the losses on deposits in qualified financial institutions as casualty losses in the year in which the amount of such loss can be reasonable estimated subject_to the generally applicable limitations on the deductibility of casualty losses conex-155481-09 i hope this information is helpful please contact ----------------------at --------------------if we can be of further assistance sincerely by _________________________ thomas d moffitt chief branch income_tax and accounting
